Exhibit 10.28

 

SECOND AMENDMENT TO
PURCHASE AND SALE CONTRACT

 

            THIS SECOND AMENDMENT TO PURCHASE AND SALE CONTRACT (this "Second
Amendment") is made and entered into this 2nd day of December, 2010 (the "Second
Amendment Date") by and between CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP, a
Michigan limited partnership, having an address at 4582 South Ulster Street
Parkway, Suite 1100, Denver, Colorado 80237 ("Seller") and CARRIAGE HILL
MERIDIAN, LLC, a Michigan limited liability company, having a principal address
at 2502 Lake Lansing Road, Suite C, Lansing, Michigan 48912-3661 ("Purchaser"). 

 

RECITALS:

 

            WHEREAS, Seller and Purchaser entered into that certain Purchase and
Sale Contract, dated October 18, 2010, as amended by that certain First
Amendment to Purchase and Sale Contract dated November 11, 2010, and as assigned
pursuant to that certain Assignment of Purchase and Sale Contract, dated
December 1, 2010 (as amended and assigned, the "Contract"), for certain real
property situated in the County of Ingham, State of Michigan, known as Carriage
Hill Apartments and more specifically described in the Contract (the
"Property"); and

 

            WHEREAS, Seller and Purchaser desire to amend and ratify the
Contract on the terms and conditions set forth below.

 

AGREEMENT:

 

            NOW, THEREFORE, in consideration of the mutual covenants set forth
in the Contract and herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Purchaser
agree to amend the Contract as follows:

 

1.                  Section 4.7.3.  Section 4.7.3 of the Contract is hereby
deleted in its entirety and replaced with the following:

"4.7.3   Provided that Purchaser is not in default under this Section 4.7 or
this Contract, Purchaser shall be permitted one 21-day extension of the
Financing Approval Period specified in Section 4.7.1 by: (i) delivering written
notice to Seller on or prior to expiration of the Financing Approval Period, and
(ii) simultaneously with delivery of such notice to Seller, delivering to the
Escrow Agent the amount of $50,000.00, which shall be held, credited and
disbursed in the same manner as provided hereunder with respect to the Deposit."

2.                  Financing Approval Period.  Seller and Purchaser agree and
acknowledge that if Purchaser exercises its right to extend the Financing
Approval Period in accordance with Section 4.7.3 of the Contract, the Financing
Approval Period, as hereby extended, shall expire on Thursday December 23, 2010
at 5:00 p.m.

3.                  Section 5.1.  The first sentence of Section 5.1 is hereby
deleted in its entirety and replaced with the following:

"5.1      Closing Date.  The Closing shall occur on (a) December 30, 2010, or
(b) such earlier date as mutually agreed upon by Seller and Purchaser in writing
(the "Closing Date") through an escrow with Escrow Agent, whereby Seller,
Purchaser and their attorneys need not be physically present at the Closing and
may deliver documents by overnight air courier or other means."

4.                  General Provisions.  The following provisions shall apply
with respect to this Second Amendment:

(a)                Except as modified herein, the Contract is in full force and
effect and is hereby ratified by Purchaser and Seller.

(b)               Capitalized terms not defined herein shall have the same
meaning as set forth in the Contract.

(c)                In the event of any conflict between the Contract and this
Second Amendment, the terms and conditions of this Second Amendment shall
control.

(d)               This Second Amendment may be executed in counterparts, each of
which (or any combination of which) when signed by all of the parties shall be
deemed an original, but all of which when taken together shall constitute one
agreement.  Executed copies hereof may be delivered by telecopier or electronic
mail and upon receipt shall be deemed originals and binding upon the parties
hereto, and actual originals shall be promptly delivered thereafter.

[remainder of this page intentionally left blank]

 


            NOW, THEREFORE, the parties hereto have executed this Second
Amendment as of the Second Amendment Date.

 

 

Seller:

 

 

CARRIAGE APX, A MICHIGAN LIMITED PARTNERSHIP,

a Michigan limited partnership

 

By:       CARRIAGE APX, INC.,

            a Michigan corporation,

            its general partner

 

 

            By:  /s/John Spiegleman

Name:  John Spiegleman

Title:  Senior Vice President

 

 

 

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 


Purchaser:

 

CARRIAGE HILL MERIDIAN, LLC,

a Michigan limited liability company

By:  DTN 2007, LLC.

           Its:  Manager

 

 

By:  /s/Iqbal S. Uppal

Name:  Iqbal S. Uppal

Title:  Manager